[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
This matter, having come before the court, and the court having considered the submissions of the parties and the entire record;
IT IS on this 29th day of September, 1992 HEREBY ORDERED that Liberty Mutual Insurance Company disburse a total amount of One Hundred Fifty-Four Thousand, Three Hundred and Twenty Dollars ($154,320.00) in the following manner:
    a) Thirty-Nine Thousand, Three Hundred Thirty-One Dollars and 88/100 ($39,331.88) to be disbursed and made payable to MANTHIA KOUIRINIS of 633 Newark Avenue, Jersey City, New Jersey 07306.
    b) Forty-Two Thousand, Six Hundred and Nine Dollars and 55/100 ($42,609.55) to be disbursed and made payable to NICHOLIS KOUIRINIS of 633 Newark Avenue, Jersey City, New Jersey 07306.
    c) Eighteen Thousand, Four Hundred and Seventy-One Dollars and 62/100 ($18,471.62) to be disbursed and made payable to MANTHIA KOUIRINIS and NICHOLIS CT Page 9129 KOUIRINIS on behalf of ANTONIO KOUIRINIS and ANTONIO KOUIRINIS all of 633 Newark Avenue, Jersey City, New Jersey 07306.
    d) Two Thousand, Eight Hundred and Eighty Dollars ($2,888.00) to be disbursed and made payable to MANTHIA KOUIRINIS and NICHOLIS KOUIRINIS both of 633 Newark Avenue, Jersey City, New Jersey 07306.
    e) Fifty-One Thousand, Twenty-Six Dollars and 95/100 ($51,026.95) to be disbursed and made payable to the law firm of Howard, Kohn, Sprague  FitzGerald, 237 Buckingham Street, Hartford, Connecticut 06106. Howard, Kohn, Sprague  FitzGerald is further ordered to disburse the sum of One Thousand, Six Hundred and Seventy Dollars and 29/100 ($1,670.29) to the firm of Margulies, Wind, Herrington  Katz, located at 921 Bergen Avenue, Jersey City, New Jersey 07306;
IT IS FURTHER ORDERED that upon mailing the aforementioned disbursements as directed by the Court, Liberty Mutual Insurance Company, and its insureds, Juice Service, Inc. and Glenn L. Vanderpool are forever discharged and released from any further liability to any parties arising from this litigation.
Frances Allen, Judge